PER Curiam.
The application of Nelson L. Bradford for leave to appeal from the order denying him post conviction relief from his imprisonment for armed robberies is hereby denied for the reasons stated in the opinion filed by Judge Cullen in the lower court. In support of the finding that the applicant, having admitted that he had entered pleas of not guilty at all stages of the proceedings, was not prejudiced by lack of counsel at the preliminary hearing, see Arrington v. Warden, 232 Md. 672, and Hall v. Warden, 235 Md. 675, in addition to those cases cited by the lower court.

Application denied.